DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims do not appear to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 objected to because of the following informalities: the semicolon in line 7 should be changed to a comma, and the extra period in line 8 should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0333145 A1 to Snow.
Regarding Claim 1, Snow discloses a tissue coring device (biopsy needle device, Fig. 1, Abstract) comprised of inter alia:
a handle (defined by housing base 180 and housing lid 181, Fig. 4-5);
a hollow shaft within a device body (trocar 140 Fig. 3, para. [0048]; within cannula hub 121, Fig. 4, para. [0054]; hollow trocar, para.[00561);
a biasing element (spring 162, para. [0058]), said biasing element housed in the handle may be partially disposed within the cavity 171, para. [0059]; cavity 171 within housing, Fig. 4) said biasing element coupled to a linear advancement mechanism (linear displacement mechanism 163, Fig. 4, para. [0058]);
a first actuator (trigger 161 having activation flange 150, Fig. 4, para. (00581); and
a hollow penetrating needle (cannula 120, Fig. 4-5, para. [0050]);
said first actuator operably connected to the hollow penetrating needle (practitioner may activate the actuator 160 by applying a force to the activation flange 150 ... cannula 120 may be displaced proximally to a maximum proximal position, para. [0080]).
Regarding claim 2, Snow discloses the tissue coring device of Claim 1 wherein the penetrating needle has an angled tip (bevel 125, Fig. 2A, para. [0051]).

Claim(s) 1, 4 and 8 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2006/013389 A1 to Rowley et al. (hereinafter, Rowley).
Regarding claim 1, Rowley discloses a tissue coring device (biopsy apparatus 10, Fig. 2, Abstract) comprised of inter alia:
a handle (barrel 24, Fig. 2; pg. 9, In 17-21);
a hollow shaft within a device body (needle shaft 22, pg, 8, In 33-pg. 9, In 3; within lock ring 116, Fig. 4);
a biasing element (spring 48, Fig. 4; pg. 9, In 31-34), said biasing element housed in the handle (Fig. 4) said biasing element coupled to a linear advancement mechanism (load member in the form of a ram 58, which is moveable along the barrel bore 36 to translate the mass 38 and load the spring 48, Fig. 4; pg. 10, In 8-10);
a first actuator (trigger 96, Fig. 4-5, pg. 11, In 4-11 ); and
a hollow penetrating needle (needle 18, Fig. 4, 6; pg. 8, In 18-22; a generally hollow, elongate member, with a sharp point or end for puncturing tissue, pg. 2, In 17-21 );
said first actuator operably connected to the hollow penetrating needle (trigger 96 that, when depressed ... the striker 40 may be allowed to travel forwards and strike the needle 18, pg. 11, In 4-11 ).
Regarding claim 4, Rowley discloses the tissue coring device of claim 1 wherein the biasing element is operably connected to an indexing and an impactor mechanism (striker 40, Fig. 4; pg. 11, In 8-11 ).
Regarding Claim 8, Rowley discloses the tissue coring device of claim 1 wherein the hollow shaft is removable from the handle (needle sheath 22 may be removed from the apparatus 10, pg. 13, In 5-7) and exchangeable with other attachments (intended use; capable of being replaced with a fresh, sterile [sheath], pg. 13, In 10-12).

Claim(s) 1, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0068231 A1 to Blondeau.
Regarding claim 1, Blondeau discloses a tissue coring device (device 1 for taking a sample of body tissue, Fig. 1, para. [00421] comprised of inter alia:
a handle (grabbable housing 2, Fig. 2, para. [0042];
a hollow shaft within a device body (sampling cannula 5, para. [0043]; within distal nose, of the device, Fig. 1-2, 5A);
a biasing element (spring 14, Fig.5A-5H, para. [0045], said biasing element housed in the handle (Fig. 5A-5H) said biasing element coupled to a linear advancement mechanism (slide 11, Fig. 5G, para. [0073];
a first actuator (pushbutton 9A, Fig. 5A, para. [0071]; and
a hollow penetrating needle (needle 4, Fig. 1, 5A-5H; having recess 4A, para. [0043];
said first actuator operably connected to the hollow penetrating needle (by pushing the pushbutton 9A forward in the direction of arrow F2 ... causes the needle to emerge and penetrate into the patient's body tissue, Fig. 5F-FG, para. [0071]-[0073]).
Regarding claim 6, Blondeau discloses the tissue coring device of claim 1 further including a second actuator (control button 6, Fig. SA, para. [0043], said second actuator operably connected to the hollow penetrating needle for retraction (practitioner uses his thumb to draw the control button 6 back ... so that the needle 4 is primed, para. [0067]).
Regarding claim 1, Blondeau discloses a tissue coring device (device 1 for taking a sample of body tissue, Fig. 1, para. [0042] comprised of inter alia:
a handle (grippable housing 2, Fig. 1, para. [0042]);
a hollow shaft within a device body (sampling cannula 5, para. [0043]; within distal nose, of the device, Fig. 1-2, 5A);
a biasing element (spring 14, Fig.5A-5H, para. [0045], said biasing element housed in the handle (Fig. 5A-5H) said biasing element coupled to a linear advancement mechanism (slide 11, Fig. 5G, para. [0073]);
a first actuator (control button 6, Fig. 5A, para. [0043]); and
a hollow penetrating needle (needle 4, Fig. 1, 5A-5H; having recess 4A, para. (0043));
said first actuator operably connected to the hollow penetrating needle (practitioner uses his thumb to draw the control button 6 back ... so that the needle 4 is primed, para. [0067]).
Regarding claim 7, Blondeau discloses the tissue coring device of claim 1 further including a toggle (front tumbler 8, Fig. 5A-5H, para. [0071]) and a secondary mode for the first actuator (practitioner draws back control button 6 ... to draw back cannula 5,
Fig. SB, para. [0065]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowley.
Regarding claim 9, Rowley discloses the tissue coring device of claim 1 wherein the hollow shaft includes a hollow tube (hollow tubular portion of sheath 22, Fig. 4, 6) with a port for suction (proximal port of sheath 22, Fig. 4; intended use, capable of being used with a suction source). While University does not expressly disclose where the device further including a first slider, said first slider including a cutting tip, Rowley teaches in an alternative embodiment a slideable outer needle 118 (Fig. 7, pg. 13, In 20-28), and an inner needle 120 (Fig. 7, pg. 13, In 20-28). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the device of Rowley could have been modified as claimed to provide for improved tissue sampling capabilities.
Regarding claim 10, Rowley discloses the tissue coring device of claim 1. While University does not expressly disclose where the device including an elongate slider positioned within the hollow needle, Rowley teaches the needle assembly comprising an outer needle 118 and an inner needle 120 slideable within the outer needle 118 (Fig. 7, pg. 13, In 20-28). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the device of Rowley could have been modified as claimed to provide for improved tissue sampling capabilities.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over , Rowley in view of US 2006/0030785 A1 to Field et al. (hereinafter “Field”).
Regarding claim 3, Rowley discloses the tissue coring device of claim 1, but does not expressly teach wherein a distal portion of the hollow shaft is curved for accessing a coring location. Field teaches a core biopsy device (Abstract) wherein a distal portion of a hollow shaft is curved for accessing a coring location (distal end of coring cannula 16 is curved, Fig. 2, 7, para. (01031). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the device of Rowley could have been modified as claimed in view of Field for improved coring of a tissue sample.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowley in view of US 5,830,153 A to Kass (hereinafter “Kass”).
Regarding claim 5, Rowley discloses the tissue coring device of claim 4, but does not expressly disclose wherein the linear advancement mechanism of the biasing element may be selected from a linear indexing Geneva mechanism, a rack and pinion, a slider crank, a barrel cam and follower, a slotted bar quick return mechanism, a Whitworth mechanism, a vibrating penetrator, or an oscillating swash plate mechanism. Kass teaches a controlled surgical core biopsy system (Abstract) comprising a pinion gear assembly 160 (col. 6, In 12-35). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the device of Rowley could have been modified as claimed in view of Kass for precise insertion and removal of a coring stylet.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791